Citation Nr: 0101661	
Decision Date: 01/22/01    Archive Date: 01/31/01

DOCKET NO.  99-23 200	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to restoration of a 10 percent rating for a low 
back disability, currently rated noncompensable.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1989 to January 
1997.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 1999 RO decision 
that reduced the rating for a low back disability from 10 
percent to 0 percent.  The veteran appeals to the (Board) for 
restoration of the 10 percent rating for the low back 
disability.  


FINDINGS OF FACT

1.  In July 1999 the RO proposed to decrease the rating for 
the veteran's service-connected low back disability from 10 
percent to 0 percent and an October 1999 RO decision 
implemented the proposed rating reduction.  The 10 percent 
rating was in effect for less than five years.  

2.  The evidence shows improvement in the veteran's low back 
condition prior to the above rating reduction, to the extent 
that his low back disability is manifested by only slight, 
subjective symptoms and full range of motion without pain.  


CONCLUSION OF LAW

The rating for the veteran's service-connected low back 
disability was properly reduced from 10 percent to 0 percent, 
and the criteria for restoration of a 10 percent disability 
rating have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 3.105, 3.344(c), 4.31, 4.71a, Diagnostic Codes 
5292, 5295.  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from August 1989 to January 
1997.  A review of his service medical records reveals that 
he was seen in July 1996 with complaints of low back pain.  
X-ray studies revealed L5 spondylolysis without 
spondylolisthesis.  The diagnostic assessment was mechanical 
low back pain without evidence of radiculopathy.  On medical 
board examination in September 1996, a history of chronic low 
back pain with fracture of L5 was noted.  

On VA examination in March 1997, the veteran reported that 
his severe back pain symptoms began in 1996 during active 
service with no history of injury.  He said that he was 
eventually given a medical discharge due to his back problem.  
He stated that there was never any radiation to his lower 
extremities, bowel or bladder complaints.  Examination of the 
lower back revealed no evidence of tenderness or spasm of the 
paralumbar muscles.  He was able to walk on his heels and 
toes without difficulty.  Range of motion testing reflected 
90 degrees of flexion and 35 degrees of extension.  Deep 
tendon reflexes were hypoactive but equal bilaterally.  
Sensory examination revealed dullness about the medial aspect 
of the right foot.  The diagnostic assessment included 
chronic low back pain secondary to spondylolysis at the level 
of L5.  

VA X-ray studies of the lumbar spine conducted in March 1997 
revealed bilateral spondylolysis defects involving the pars 
interarticularis of the L5 vertebral segment without 
associated spondylolisthesis.  The examination was otherwise 
unremarkable.  

In a January 1998 decision, the RO granted service connection 
for chronic low back pain secondary to spondylolysis, L5 with 
a 10 percent evaluation.  It was noted that a compensable 
evaluation was assigned based upon documentation in the 
service records of chronic pain.  

On VA examination in April 1999, the veteran related his 
history of severe low back pain during active service.  He 
indicated that he currently had back pain about one or two 
times per week.  He said that he was able to go to work when 
he had the pain.  He denied weakness, fatiguability or lack 
of endurance.  He related that he experienced back stiffness 
on most days.  The veteran noted that flare-ups of pain were 
usually associated with lifting too much, working too hard, 
or sleeping in a different position.  He indicated that 
flare-ups only caused minimal functional impairment.  On 
examination, it was noted that he had full range of active 
and passive motion of the cervical and lumbosacral spine.  
His upper and lower extremities showed full range of active 
and passive motion at all joints.  His gait was normal.  No 
objective painful motion, spasm, weakness, or tenderness was 
shown.  No posture abnormalities or fixed deformities were 
noted.  The musculature of the back was normal.  It was noted 
that a lumbosacral spine film conducted in April 1999 
revealed bilateral spondylolysis L5, S1.  A CT of the lumbar 
spine reflected an annular bulge at L3, L4, and somewhat more 
pronounced L4, L5 resulting in mild narrowing of the spinal 
canal.  Moderate right paracentral disc protrusion L5, S1, 
mild spondylolisthesis, and bilateral pars defects were 
noted.  The diagnosis was degenerative lumbosacral spine 
disease.  

Based on the findings in the April 1999 VA examination, in 
July 1999, the RO proposed to reduce the veteran's rating for 
chronic low back pain secondary to spondylolysis from 10 
percent to 0 percent disabling.  The veteran was notified of 
the proposed action in July 1999 at which time he was given 
an opportunity to submit evidence and request a hearing.  

By statement dated July 1999, the veteran essentially 
asserted that his service-connected condition had not 
improved and that a reduction of his disability rating was 
not warranted.  He reiterated his assertions in statements 
dated in October and November 1999.  

In October 1999, the RO reduced the rating for the veteran's 
service-connected low back disability from 10 percent to 0 
percent (noncompensable), effective January 2000.  

II.  Analysis

The veteran appeals an RO rating decision which reduced the 
rating for his service-connected low back disability from 10 
percent to 0 percent.  All relevant facts have been properly 
developed and, therefore, the VA's duty to assist him in 
developing evidence pertinent to his claim has been 
satisfied.  38 U.S.C.A. § 5107.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Regulation provides that where the reduction in evaluation of 
a service-connected disability is considered warranted and 
the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
rating action will be taken.  The reduction will be made 
effective the last day of the month in which a 60-day period 
from the date of notice to the payee expires.  The veteran 
will be notified and given 60 days to present additional 
evidence.  38 C.F.R. § 3.105(e).

In reducing the rating, the RO complied with the procedures 
of 38 C.F.R. § 3.105(e), as to giving the veteran an 
opportunity to submit additional evidence, and as to the 
effective date for reduction.  The 10 percent rating was in 
effect from January 1997 to January 2000, less than 5 years, 
and thus various provisions of 38 C.F.R. § 3.344, pertaining 
to stabilization of disability ratings, do not apply; 
reexamination disclosing improvement will warrant a rating 
reduction.  38 C.F.R. § 3.344(c).  Having decided that the 
process required to reduce the veteran's disability rating 
for a low back disability was correctly followed by the RO, 
the next question to be addressed is whether the evidence and 
other legal authority supported the reduction.  

The veteran's low back disability is rated under the criteria 
for lumbosacral strain which provides that such will be rated 
0 percent (noncompensable) with slight subjective symptoms 
only.  A 10 percent evaluation is in order for lumbosacral 
strain that is productive of characteristic pain on motion.  
The condition is rated 20 percent disabling when there is 
muscle spasm on extreme forward bending, and unilateral loss 
of lateral spine motion when in a standing position.  38 
C.F.R.§ 4.71a, Diagnostic Code 5295.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292, which pertains 
to limitation of motion of the lumbar spine, a 10 percent 
disability evaluation is in order for slight impairment, a 20 
percent disability evaluation is in order for moderate 
impairment, and a 40 percent disability evaluation is 
warranted for severe impairment.  

Service medical records from his 1989-1997 period of active 
duty show a history of chronic low back pain with 
spondylolysis.  On VA examination in 1997, the veteran noted 
that he lost no time from work due to musculoskeletal 
problems.  Minimal limitation of motion was shown.  In a 
January 1998 decision, the RO granted service connection for 
chronic low back pain secondary to spondylolysis with a 10 
percent rating.  Findings from the 1999 VA examination 
revealed that the veteran had full range of active and 
passive motion of the lumbosacral spine.  He noted only 
minimal functional impairment during flare-ups, which 
occurred 1-2 times per week. The 1999 VA examiner recorded a 
diagnostic impression of degenerative lumbosacral spine 
disease.  

In this regard, the Board notes that arthritis confirmed by 
X-rays is rated on the basis of limitation of motion of the 
joint or joints involved.  When there is some limitation of 
motion, but to a degree which would not be compensable under 
a limitation-of-motion code, a 10 percent rating will be 
assigned for each major joint or group of minor joints 
affected by arthritis.  38 C.F.R. § 4.71a, Codes 5003, 5010.  
However, even assuming the veteran currently has arthritis, 
examination findings show a full range of active and passive 
motion of the lumbosacral spine.  Moreover, there is no 
current medical evidence of characteristic pain on motion as 
required for a compensable evaluation under Code 5295.  As 
noted above, the most recent VA examination did not reflect 
objective evidence of any limitation of motion of the low 
back, including limitation due to pain on use.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Based on the foregoing, the Board concludes that the 
preponderance of the evidence shows that restoration of the 
10 percent rating for the veteran's low back disability is 
not in order.  At the time of the RO's decision, there was 
sufficient evidence to show that there was an actual change 
in the manifestations of the disability in question, and that 
there was a demonstrated improvement in the veteran's ability 
to function so as to permit a reduction in the previously 
assigned 10 percent rating.  Accordingly, entitlement to 
restoration of the 10 percent evaluation for his low back 
disability is denied.  



ORDER

Restoration of a 10 percent evaluation for a low back 
disability is denied.  




		
	D. C. Spickler
	Member, Board of Veterans' Appeals

 

